Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-16 are pending. 

Response to Election/Restrictions
Applicants’ election of Group I and ethyl acrylate as the species of the first monomer, in the reply filed on 11/25/2020 is acknowledged. 
	The election was made with traverse.  Applicants argued that the examiner has not provided proper reasons why each group lacks unity with each other groups and the examiner has considered the type of claims, e.g., polymer and hair styling composition, without considering the special technical feature recited in and common to each claim.  Also, Applicants argued that even if unity of invention arguably is lacking, no evidence exists that a search and examination directed to all claims would be a serious burden on the examiner. 
In response, the Examiner has established that the claims as a whole make no special technical feature over the prior art because the technical feature which unites the inventions as claimed is the polymer recited in claim 1. Lack of unity of invention is established as the polymer as claimed would not be inventive over the prior art, thus the technical feature linking the claims does not constitute a special technical feature as defined by PCT Rule 13.2 (see p3-4 of the requirement for restriction/election and 103 rejection below). It is noted that for a national stage application, restriction is proper if there is lack of unity of invention which can be shown a posteriori. Per PCT Rule 13.1, the international application shall relate to a group of inventions so linked as to form a single general inventive concept or a “unity of invention” (see MPEP 1850).  Per PCT Rule 13.2, “unity of invention” is fulfilled by defining a special technical feature that is shared amidst the claimed inventions.  The Rule further specifies that “[t]he expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.” Therefore, the groups lack unity of invention a posteriori and restriction is proper. As to the argument that unity of invention in the present application is evidenced further by the International Search Report because all claims were searched, the USPTO is certainly not bound by what the International Bureau determines. The USPTO can, at any time before the final action, find that a national stage application lacks unity of invention and restrict the case, accordingly. See 37 CFR 1.499. As to the argument based on search burden, it is noted that per PCT rule 13.1 and 13.2 search burden is not a criterion for lack of unity of invention.  
Accordingly, Claims 10-13 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Claims 1-9 and 14-15 are under examination in the instant office action. 

	Claim Rejections - 35 USC § 112 (d)
 The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 7 recites “the first monomer is selected from the group consisting of methyl acrylate, methyl methacrylate, ethyl acrylate and n-butyl acrylate or mixtures thereof” (broader limitation) and wherein the first monomer is a mixture comprising at least 50 % by weight ethyl acrylate”. However, claim 6 from which it depends already recited that the first monomer is 1) a mixture comprising at least 50% by weight ethyl acrylate or 2) ethyl acrylate.  Thus, claim 7 fails to further limit the subject matter of claim 6 or fails to include all the limitations of the claim 6. 
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 7 recites “the first monomer is selected from the group consisting of methyl acrylate, methyl methacrylate, ethyl acrylate and n-butyl acrylate or mixtures thereof” (broader and wherein the first monomer is a mixture comprising at least 50 % by weight ethyl acrylate” (narrow limitation). A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation of the first monomers, and the claim also recites a specific mixture of the first monomer which is the narrower statement of the limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim. Is it intended to recite “when the mixture is selected as the first monomer, it is a mixture comprising at least 50 % by weight ethyl acrylate”, or there should be “or” inserted before “wherein the first monomer is a mixture comprising at least 50 % by weight ethyl acrylate”? Clarification is required.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over EP 0184785 B1 in view of GB 870994 (cited in the IDS filed on 7/29/2019).
EP 0184785 B1 teaches a copolymer of 50 -60 wt. % ethyl acrylate 30-40 wt. % methacrylic acid 5 -15 wt.% acrylic acid and 0.02-0.04 wt.% of a di-unsaturated, copolymerizable monomers, which is particularly suitable for thickening aqueous systems for hair bleach (abstract, [0001] and [0006]-[0007]). EP 0184785 B1 specifically disclose discloses a copolymer consisting of 55 wt.% of ethyl acrylate, 35 wt.% methacrylic acid, 10 wt.% of acrylic acid and 0.025 wt. % of ethyleneglycol dimethacrylate ([0010]). 
EP 0184785 B1 further teaches that the polyunsaturated copolymerizable monomers are used to increase the molecular weight of the copolymer targeted by crosslinking (crosslinking agent) and include ethylene glycol dimethacrylate, trimethylolpropane trimethacrylate, polyethylene glycol (400) dimethacrylate, allyl methacrylate, and 2-ethyl hexane-1,3-In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). In this case, EP 0184785 B1 teaches a copolymer comprising the same monomers as claimed which is used for a hair composition, thus it would be capable of performing the intended use as claimed.  
EP 0184785 B1 does not specifically teach a specific crosslinking agent having at least two allyl moieties.
GB 870994 teaches copolymers containing 25%-70% by weight of methacrylic acid, at least 10% by weight, at least 10% by weight of a copolymerized lower acrylate component constituted by one or more copolymerized acrylic acid esters of a C1 to C4 alcohol, and 0% to 40% by weight of one or more other copolymerized neutral monoethylenically unsaturated monomers (p2, lines 56-68). GB 870994 further teaches that examples of the lower acrylates include methyl, ethyl, propyl, isopropyl, n-butyl, sec-butyl, isobutyl, and t-butyl acrylate and examples of the other monomers include any other acrylate (p2, line 127-p3, line 5). GB 870994 further teaches that from 0.1% to 0.8% by weight, preferably 0.1 to 0.5% of a cross-linking agent is introduced based on the total weight of monomers and when this is employed, there is a very low degree of cross-linking which in effect greatly increase the molecular weight and thickening efficiencies of the methacrylic acid copolymers in many system (p4, lines 113-126). GB 870994 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a crosslinking agent having at least two allyl moieties of GB 870994 for preparing copolymers taught by EP 0184785 B1 because of the following reasons. EP 0184785 B1 explicitly teaches the use of polyunsaturated copolymerizable monomers such as ethylene glycol dimethacrylate and 2-ethyl hexane-1,3-dimethacrylate as  crosslinking agents. Also, it was known in the art that polyunsaturated copolymerizable monomers such as allyl ethers of polyhydric compounds such as glycerol, pentaerythritol, sorbitol, sucrose, and resorcinol, allyl acrylate, diallyl maleate, dially fumarate, and diallyl phthalate are suitable cross-linking agents for methacrylic copolymers and are interchangeably used with ethylene glycol dimethacrylate and 2-ethyl hexane-1,3-dimethacrylate as evidenced by GB 870994. Thus, one of ordinary skill in the art would have been motivated to use a crosslinking agent having at least two allyl moieties such as allyl ethers of pentaerythritol as taught by GB 870994 and arrive at the claimed polymer with the reasonable expectation because they were known to be polyunsaturated copolymerizable monomers suitable as crosslinking 
As to the percentage of crosslinking agent recited in claims 2-4, the range of the cross-linking agent taught by the prior art in combination encompasses and overlaps the claimed range and  GB 870994 teaches that the percentage of the crosslinking agent is adjusted based on the total weight of monomers and desired molecular weight and thickening efficiencies of the copolymers.  Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the percentage of the crosslinking agents based on the total weight of monomers for obtaining desired molecular weight and thickening efficiencies of resulting copolymers.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. In addition, the prior art suggests the percentage overlapping or close to those claimed such that optimization is deemed well within the skill of the practitioner. In addition, it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33; In re Russell, 169 USPQ 426. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”) 
. 

Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over EP 0184785 B1 in view of GB 870994 as evidenced by WO 2014099512 A2.
The teachings of EP 0184785 B1 and GB 870994 as applied supra are herein applied for the same teachings in their entirety.  
The prior art dose not specifically disclose specific allyl ethers of pentaerythritol such as pentaerythritol triallylether as crosslinking agent. However, it was known in the art that allyl ethers of pentaerythritol as crosslinking agent encompass pentaerythritol triallyl ether as evidenced by WO 2014099512 A2 ([0038]).  Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select pentaerythritol triallylether as crosslinking agent for preparing copolymers taught by EP 0184785 B1 because GB 870994 already teaches allyl ethers of pentaerythritol as suitable crosslinking agent for methacrylic copolymers and are interchangeably used with ethylene glycol dimethacrylate and 2-ethyl hexane-1,3-dimethacrylate. Generally, it is prima facie obvious to select a known material based on its recognized suitability for its intended use. See MPEP 2144.07. 

Conclusion
No claims are allowed. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/BONG-SOOK BAEK/Primary Examiner, Art Unit 1611